The original action was brought by W. L. Yoight under favor of Section 3254-1-3, Revised Statutes, to compel the Provident Savings Bank & Trust Company to reissue to the plaintiff a certificate for 350 shares of the stock of that company, the original having been lost.
The only evidence that plaintiff was the owner of the certificate was that it was originally issued in his name, which in the absence of, other evidence would be conclusive of his title; but it *268was also shown, that the stock was paid for out of the funds of the Lewis Yoight & Sons Company, a corporation; that the transaction was, under the direction of the plaintiff, entered in the books of the company as a jrarehase of stock by the company; that at a stockholders’ meeting, as shown by the minutes, the stock was treated as that of the company; and by admissions of the plaintiff made to counsel for the receivers of the company, the title of the company is reaffirmed. It follows therefore that, while he had the naked legal title to the certificate and the stock of which it was evidence, the real ownership was in the company.
The judgment is not sustained by the evidence and will be reversed, the cause being remanded for a new trial. _